Citation Nr: 1739650	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  08-12 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a respiratory disorder other than sinusitis.


REPRESENTATION

Veteran represented by:	Oliver Jahizi, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2011, the Veteran testified at a Board hearing held at the Los Angeles RO.  A transcript of the hearing is of record.

In September 2011, the Board reopened the Veteran's claim of entitlement to service connection for a respiratory disability and remanded the claim for further evidentiary development.  The Board denied the request to reopen the claim of entitlement to service connection for sinusitis.

Following the retirement of the VLJ who had held the January 2011 Board hearing, the Veteran requested a new Board hearing.  In May 2015, the Board remanded for the scheduling of a Board hearing on the issue of service connection for a respiratory disorder other than sinusitis.

In October 2015, a Board hearing was held, but a complete transcript of the proceeding was not secured due to a technical failure.  In November 2015, the Veteran was notified that a hearing transcript was not available and that he had the right to request another hearing.  In November 2015, the Veteran requested a Board hearing by live videoconference.

A videoconference hearing of the Board was scheduled for August 30, 2016 at the Los Angeles RO.  The hearing was not held.  The Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran canceled the hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn at any time before the date of the hearing.  A notification of June 2016 informed the Veteran of the option to reschedule a hearing.  The Veteran has not requested rescheduling.

In August 2016, the Veteran's representative submitted the written statement, "We would like to withdraw all issues on appeal."  The withdrawal of an appeal must be in writing unless made on the record at a hearing.  See 38 C.F.R. § 20.204(b) (2015).  In November 2016, the Veteran informed VA by phone that he wished to continue his appeal.  See November 2016 report of general information.  In accordance with the latter request of the Veteran, the Board has not withdrawn the appeal.

A review of VACOLS indicates that the Veteran's request for a copy of his claims file was received in November 2016.  Individuals and their representatives may obtain, upon request, a copy of the information pertaining to them that is held or maintained by VA.  See 38 C.F.R. §§ 1.577, 20.1200 (2015).  Generally, when a Privacy Act request is filed by an individual seeking records pertaining to him or her, and the relevant records are in the custody of the Board, the request will be reviewed and processed prior to appellate action on that individual's appeal.  See 38 C.F.R. § 20.1200 (2015); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 n.5 (2008).  In this case, however, there is no prejudice to the Veteran in granting the claim in full before his Privacy Act request has been acted upon.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDING OF FACT

Asthma and bronchiolitis obliterans are attributable to service.


CONCLUSION OF LAW

Asthma and bronchiolitis obliterans were incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the Veteran's claim.  Because the instant decision is fully favorable to the Veteran, further discussion of the VCAA is not necessary.


Criteria of service connection, generally

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  See 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain enumerated chronic diseases, if the disease became manifest to a degree of 10 percent or more within one year from the date of separation from such service..  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014). To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In general, when evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a) (2015); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).


Analysis

The Veteran has been diagnosed with asthma and bronchiolitis obliterans.  See November 2014 VA examination report; December 2010 record of Dr. R.W.  He has been frequently seen for an upper respiratory infection and treated with antibiotics.  See November 2014 record of Dr. R.R.  In 2005, he was noted to have "severe respiratory disease."  See August 2005 record of Dr. D.D.  There is a 1993 diagnosis of interstitial lung disease.  See June 1993 record of Dr. J.M.  In 1988, he was diagnosed as having granulomatous lung disease, specific type unknown.  See December 1988 record of Dr. B.S.  His symptoms include shortness of breath, coughing, wheezing, and blood in mucus, and he takes inhalational anti-inflammatory medication.  Chest x-rays from November 2014 showed chronic interstitial changes and lung findings suggestive of underlying bronchiolitis obliterans organizing pneumonia.  See November 2014 VA examination report.

The Veteran reported hay fever, frequent or severe headache, dizziness or fainting spells, and shortness of breath on his induction examination of February 1964.  The Veteran reported respiratory and other symptoms during service.  A June 1965 service treatment record reflects that the Veteran had an upper respiratory infection.  A neurology clinic record of October 1965 notes an impression of probable hyperventilation syndrome.  There is an (otherwise illegible) notation of October 1965 concerning the Veteran's lungs.  A record of March 1966 notes, "Patient with peculiar episode of tinnitus, dizziness, flashing lights, etc."  On the separation examination of April 1966, the Veteran reported dizziness or fainting spells, frequent or severe headache, and shortness of breath; his lungs and chest were noted to be normal upon clinical evaluation.  There is a May 1966 notation of URI symptoms, URI with bronchitis, and cough with yellow sputum.

The Veteran argues that his respiratory disability is due to exposure to dusts, fumes, smoke, airborne particles while in training and on active duty.  See Veteran's claim of May 2003.  He has believes he was injured by exposure to pine tar during service.  See transcript of January 2011 Board hearing; Form 9 of April 2008.  He alleges exposure to "gases and other experimental procedures" during basic training in 1964.  He also alleges exposure to radioactive material while stationed at the Pentagon from April 1965 through May 1966.  See Veteran's statement of July 1981.  He further notes that there was no ventilation in the Pentagon sub-basement where he was stationed, that walls were being torn out of the building, and that "there was coughing, gagging, etc."  He further cites alleged exposure at the Pentagon to computer parts with no ventilation.  See Veteran's claim of May 2003.

Private medical opinions of record link the Veteran's current respiratory symptoms to service.  Dr. R.W. states: "The Veteran has chronic asthma as a result of exposure to chemicals and airborne pollutants during his military service in the U.S. Army from 1964-1966.  I have reviewed his service treatment records."  See December 2010 record of Dr. R.W.  In addition, Dr. R.R. states, "[The Veteran] has been a patient at this clinic since 1985 receiving treatment for different illnesses including respiratory ailments.  I have reviewed his service treatment records.  . . . On the basis of [the Veteran's] treatment here . . . , it is entirely possible and more likely than not that his present respiratory ailments are caused by the result of his exposure to airborne pollutants and chemical exposures during his military service during the Vietnam era from 1964-1966.  See January 2011 record of Dr. R.R.  Dr. M.S.F. similarly states, "It is entirely possible and more likely than not that the underlying cause of [the Veteran's] respiratory system problems including nose and throat were the result of airborne pollutants and chemical exposures during his military service in the U.S. Army from 1964-1966."  See June 2004 letter of Dr. M.S.F.

There is medical evidence of post-service respiratory symptoms caused by the Veteran's post-service occupational exposure to harmful substances.  See November 1993 record of Dr. D.N; October 1981 report of Dr. R.R.M.  A Social Security Administration (SSA) decision granting disability benefits cited a medical examiner's finding of 2001 that the Veteran was exposed to particle dust, methylethylketone, solvents, glue, cement, wood dust, pesticides and other chemicals during employment from 1974 to 1979, and that he developed wheezing, coughing, and shortness of breath.  See January 2006 SSA decision.  The Veteran acknowledges that he suffered respiratory injury due to vapors given off by new recreational vehicles during his post-service employment beginning in 1974.  See Veteran's filing of August 1985.

However, there is also medical opinion finding that the occupational exposure in the 1970s only aggravated an underlying lung disability of the Veteran.  Medical opinion of 1988, added to the record in 2011, found that the Veteran's post-service, occupational "exposure to formaldehyde and even more pneumotoxic substances could very well have aggravated his underlying lung disease," and it was the doctor's belief that "he sustained an industrial injury in the form of aggravation of the underlying lung disease."  See December 1988 record of Dr. B.S.

Evidence that tends to weigh against the claim is the negative nexus opinion of the November 2014 VA examiner.  The examiner found the Veteran's respiratory disorder to be "less likely related to service" on the stated basis that respiratory symptoms were reported to have started in early 1981, the Veteran had significant exposure to environmental and industrial agents during employment from 1975 to 1979, and the Veteran was not diagnosed and did not experience symptoms related to his current disability during service.  See November 2014 VA examination report.

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board accords less weight to the VA examiner's negative nexus opinion than to the opinion of the Veteran's private treating physicians, in part because the VA examiner's opinion failed to discuss conflicting medical evidence of record, specifically the opinions of Dr. R.R. and Dr. R.W. that the Veteran's current disability is due to service, and the opinion of Dr. B.S. that the Veteran's post-service occupational exposures only aggravated an underlying lung disease.  The examiner also failed to explain why the respiratory symptoms documented in the Veteran's service treatment records are unrelated to his current disability.  The bare statement that the Veteran "did not experience symptoms related to his current disability during service" is entitled to little weight without a rationale.

The cause of the Veteran's asthma and bronchiolitis obliterans was during service, and service connection is warranted.


ORDER

Entitlement to service connection for asthma and bronchiolitis obliterans is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


